Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Election/Restrictions

   Applicant's election of Group I, claims 1-3, 5, 7-8, 13-20, 22, 25-26, 36-37, as well as amendments to claims 3, 5, 7, 8, 20, 22 and 29 in the reply filed on 3/28/2022 are acknowledged. 
    Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
             Claims 1-3, 5, 7-8, 13-20, 22, 25-29, 33-37 are pending in the instant application. Claims 27-29, 33-35 are withdrawn and claims 1-3, 5, 7-8, 13-20, 22, 25-26, 36-37 are examined on the merits in this Office Action.

The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.	Claims 1-3, 5, 7-8, 13-20, 22, 25-26, 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Dependent claims are included in these rejections unless they include limitations which overcome the deficiencies in the parent claim.
	Instant claims are broad drawn to maize variety comprising a recombinant chromosomal segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus, wherein said first allele and said second allele are configured in cis linkage on chromosome 8; or wherein said plant further comprises a third allele conferring NLB resistance such as Htl, Ht3 and HtN; or wherein said recombinant  chromosomal segment is flanked with SEQ ID NO: 1 and 16 or SEQ ID NO: 6 and 11; or wherein Ht2 locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 1 or 6; or wherein Ht2 locus from an NLB resistant parent of A619HT2; wherein HtN locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 11 or 16; or wherein HtN locus from an NLB resistant parent of B68HTN; or the recombinant DNA segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus; or a method for producing a maize plant exhibiting broad-spectrum resistance to NLB by breeding said maize variety with other maize variety.
	Applicant describes maize plant  PTA-124466 with broad-spectrum resistance to NLB comprising a recombinant chromosomal segment comprising an Ht2 locus from A619HT2 at a locus genetically linked to marker locus of SEQ ID NO:1 or 6 and an HtN locus from B68HTN at a locus genetically linked to marker locus of SEQ ID NO:11 and 16. 	
	Applicant does not describe any species of broad genus as claimed except for  maize plant  PTA-124466. Applicants also fail correlate the structure with the broad-spectrum NLB resistance. Although instant claims recite Ht2 and HtN loci as well as some molecular marker associated therewith, without specifying the sequence for those loci or the source for the recombinant segment, it is unclear what is the conserved structure correlates the function. The only structure is the chromosome 8 of maize plant  PTA-124466 comprising a recombinant chromosomal segment comprising an Ht2 locus from A619HT2 at a locus genetically linked to marker locus of SEQ ID NO:1 or 6 and an HtN locus from B68HTN at a locus genetically linked to marker locus of SEQ ID NO:11 and 16.
		 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification.  In this case, there is no way that a practitioner would be able to determine if any particular hybrid corn plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention.
	 
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of maize variety/recombinant DNA segment falling within the scope of the claimed genus.  Applicants only describe a single species which is maize plant PTA-124466. Furthermore, Applicants fail to describe structural features common to members of the claimed genus of maize variety or recombinant DNA segment.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the broad-spectrum NLB resistance, it remains unclear what features identify claimed maize variety/recombinant DNA segment.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson et al. (1995, Plant Disease, (79) 717-720).
Instant claim is drawn to a seed of the plant comprising the recombinant chromosomal segment exihibiting NLB resistance.
Given that the other parent to produce the seed is unknown, instant seed read on any plant seed.
	Carson et al. teach that NLB resistant maize variety B68HtN comprising HtN allele and maize variety A619Ht2 comprising Ht2 allele (Table 3). Carson further teach that major gene resistance conferred by Ht1, Ht2, Ht3 or HtN genes is race-specific. Carson further teach that Ht2 and HtN are located on the long arm of chromosome 8.
Therefore, the reference teaches all the limitation set forth by instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, 7, 13-17, 19-20, 22, 25, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (1995, Plant Disease, (79) 717-720).
	Instant claims are broad drawn to a maize variety comprising a recombinant chromosomal segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus, wherein said first allele and said second allele are configured in cis linkage on chromosome 8; or wherein said plant further comprises a third allele conferring NLB resistance such as Ht1, Ht3 and HtN; or wherein said recombinant  chromosomal segment is flanked with SEQ ID NO: 1 and 16 or SEQ ID NO: 6 and 11; or wherein Ht2 locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 1 or 6; or wherein Ht2 locus from an NLB resistant parent of A619HT2; wherein HtN locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 11 or 16; or wherein HtN locus from an NLB resistant parent of B68HTN; or the recombinant DNA segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus; or a method for producing a maize plant exhibiting broad-spectrum resistance to NLB by breeding said maize variety with other maize variety.

	 Carson et al. teach that NLB resistant maize variety B68HtN comprising HtN allele and maize variety A619Ht2 comprising Ht2 allele (Table 3). Carson further teach that major gene resistance conferred by Ht1, Ht2, Ht3 or HtN genes is race-specific. Carson further teach that Ht2 and HtN are located on the long arm of chromosome 8.
	Carson et al. do not teach a maize variety comprising both Ht2 and HtN alleles on chromosome 8 or the recombinant DNA segment comprising comprising both Ht2 and HtN alleles on chromosome 8; or markers flanking Ht2 allele (SEQ ID NO: 1 or 6) and HtN allele (SEQ ID NO: 11 or 16).
	Given the importance of NLB resistance conferred by HtN allele from B68HtN and Ht2 allele from maize variety A619Ht2, it would have been obvious for skill in the art to using well-known breeding technology to cross B68HtN and A619Ht2 and obtain a maize variety comprising both alleles on chromosomal 8, with reasonable expectation for success. One would have been motivated to do so given the teaching of Carson et al. that major gene resistance conferred by Ht1, Ht2, Ht3 or HtN genes is race-specific. Therefore, combining those Ht genes would obviously result in maize variety with a broader spectrum NLB resistance than a maize variety comprising individual allele of Ht genes.
	Although Carson did not teach maize or DNA segment comprising markers flanking Ht2 allele (SEQ ID NO: 1 or 6) and HtN allele (SEQ ID NO: 11 or 16), or SEQ ID NO: 2 those features would have been obviously exhibited because they are from A619Ht2 and B68HtN, respectively.
	It would have been obvious to further crossing the resulting maize variety comprising both Ht2 and HtN alleles on chromosome 8 with other maize variety to introduce the broad-spectrum resistance gene into other commercial maize variety and select progeny of interest by using marker assisted selection because those breeding technologies are well known in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3, 5, 7-8, 13-20, 22, 25-26, 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No.10,858,668. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Instant claims are broad drawn to a maize variety comprising a recombinant chromosomal segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus, wherein said first allele and said second allele are configured in cis linkage on chromosome 8; or wherein said plant further comprises a third allele conferring NLB resistance such as Ht1, Ht3 and HtN; or wherein said recombinant  chromosomal segment is flanked with SEQ ID NO: 1 and 16 or SEQ ID NO: 6 and 11; or wherein Ht2 locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 1 or 6; or wherein Ht2 locus from an NLB resistant parent of A619HT2; wherein HtN locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 11 or 16; or wherein HtN locus from an NLB resistant parent of B68HTN; or the recombinant DNA segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus; or a method for producing a maize plant exhibiting broad-spectrum resistance to NLB by breeding said maize variety with other maize variety.

	Claims 1-35 of U.S. Patent No.10,858,668 are broad drawn to a maize variety comprising a recombinant chromosomal segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus, wherein said first allele and said second allele are configured in cis linkage on chromosome 8 and wherein Ht2 locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 1 or 6; or wherein Ht2 locus from an NLB resistant parent of A619HT2; wherein HtN locus from an NLB resistant parent at a locus genetically linked to SEQ ID NO: 11 or 16;; or wherein said plant further comprises a third allele conferring NLB resistance such as Htl, Ht3 and HtM; or wherein said recombinant  chromosomal segment is flanked with SEQ ID NO: 1 and 16 or SEQ ID NO: 6 and 11; or wherein HtN locus from an NLB resistant parent of B68HTN; or the recombinant DNA segment comprising a first allele comprising Ht2 locus and a second allele comprising HtN locus; or a method for producing a maize plant exhibiting broad-spectrum resistance to NLB by breeding said maize variety with other maize variety.
   	Claims 1-35 of U.S. Patent No.10,858,668 thus anticipate instant claims. 



Summary

	Claims 1-3, 5, 7-8, 13-20, 22, 25-26, 36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Li Zheng whose telephone number is 571-272-8031.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU or Joe Zhou can be reached on 571-272-0724 or (571) 272-0724, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LI ZHENG/Primary Examiner, Art Unit 1662